President.
The policy of the law is, that marriage unites the two persons in one, sinks the wife in the husband, and gives to the husband the sole right of manag*319ing the property of both. But with this union of persons, it is not inconsistent, that the wife should be the agent of the husband: for this accords with the union of persons, and the agent, like the wife, may be considered as the same person with the principal.
There are many occasions, on which a wife, as agent for the husband, appears as the principal. The cares of matrimony, the duties of management are divided, the husband assumes some parts, and submits other parts to the care of the wife: where he either acts or submits he is bound. A husband is often from home. Nothing is more common, than to pay to the wife, in his absence, a debt due to the husband. This is for the convenience of both parties; and seems to be considered as an implied agency. If Tisue made his payment in this usual way, it seems proper to consider it as a payment to the husband, on a presumed agency, with which, in their common concerns, every wife is generally presumed vested.
But if Tisue intended, by paying to the wife, to deprive the husband of that management of the estate with which the law vests him, it is a fraud on the husband, to whom the payment ought to have been made, and is no payment.
But, at the same time, the husband must not be indulged in a fraud on his part. For, if he have afterwards asssented to this payment, or it have been applied to his use, and he accepts the benefits of it. This is a payment to him.
In this case, the wife has given a receipt for 263l. 17s. 6d. Of this, it appears, 226l. 7s. 6d. was actually paid to her. There is evidence, of which ye will judge, that 37l. 10s. also included in this receipt, was previously lent to the son, There is evidence, that 158l. 17s. 6d. part of the 226l. 7s. 6d. was actually given by the wife to the son Thomas and paid by him for Rice’s land, on which the husband now lives, the purchase of which he had contemplated and directed his wife to complete, and interest in which he claims, or has claimed. How the residue of the 226l. 7s. 6d. has been applied, we do not know but the husband and the wife live together in the same house; and it is said, Thomas Spencer has got a deed for the land. Thomas Spencer, considering the title in him, has got land for which he has not paid. If *320he shall gain, who shall lose, his father or Tisue? The question is whom ye will turn round for remedy. If the land was bought, with James Spencer’s money, by any agent of his, the land is his. This land he was in treaty for buying, and it was bought by his wife and son, with money paid her in discharge of a debt due to her husband.
What is the value of the smith’s tools, and whether that and the price of the cow or cows shall be deducted, you will determine.
The only points in dispute, therefore, are whether the money paid to the wife, the value of the smith’s tools, and the price of the cow or cows, ascertaining these sums, shall be considered as payments made by William Tisue to James Spencer on this contract.
The jury allowed credit for 263l. 17s. 6d. the sum mentioned in the receipt given by the wife of James Spencer, and for 15l. as the price of the smith’s tools, and for 6l. the price of one cow.